PER CURIAM.
Because the petitioner voluntarily dismissed the underlying action, the trial court lacked subject matter jurisdiction to enter the subsequent orders adjudicating matters set forth in the underlying action. Accordingly, we grant the petition for writ of prohibition and vacate the subsequently entered orders. See Fla. R. Civ. P. 1.420(a); 84 Lumber Co. v. Cooper, 656 So.2d 1297, 1298-99 (Fla. 2d DCA 1994)(holding that dismissal pursuant to Rule 1.420(a), Florida Rules of Civil Procedure, divests trial court of subject matter jurisdiction); In re Estate of Zim-*650brick, 453 So.2d 1155, 1156 n. 2 (Fla. 4th DCA 1984)(holding that Florida Rules of Civil Procedure apply to adversary probate proceedings).
Petition granted; orders vacated.